Citation Nr: 0404130	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right eye 
cataract.

2.  Entitlement to service connection for right eye 
refractive error.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1951 to 
December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

In May 2001 the veteran submitted a request to reopen a claim 
of service connection for a right eye condition.  In a 
Statement in Support of Claim received by the RO in February 
2002 the veteran identified treatment records at the VA 
Medical Center (VAMC) in Poplar Bluff, Missouri where the 
veteran said he had been receiving regular treatment since 
1971.  The claims file contains no records from VAMC Poplar 
Bluff, and neither the April 2002 rating decision nor the 
March 2003 statement of the case (SOC) addresses the absence 
of these records.  

The Board cannot adjudicate this claim based on an incomplete 
record.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) 
(the statutory duty to assist requires VA to obtain all 
pertinent medical records which have been called to its 
attention by the veteran and the evidence of record).  
Additionally, because VA has constructive knowledge of 
records under VA control, and because there has been no 
suggestion that the items proffered are not genuine or are 
not relevant, a remand is required.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain copies of 
the veteran's treatment records from 
VAMC Poplar Bluff and associate them 
with the claims file.

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.

If any benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative with an appropriate 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  .  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

